UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6962


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARBARA M. BUSH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Benson Everett Legg, District Judge.
(8:06-cr-00202-BEL-1)


Submitted:   November 29, 2011            Decided:   December 8, 2011


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barbara M. Bush, Appellant Pro Se. Bonnie S. Greenberg, Sandra
Wilkinson,   Assistant  United  States  Attorneys,  Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Barbara M. Bush appeals following the dismissal of an

indictment charging her with two counts of threatening a federal

judge, in violation of 18 U.S.C. § 876(c) (2006).                                     “[A]bsent

extraordinary     circumstances,             a       defendant       has     no   standing     to

appeal   the   dismissal        of     an        indictment.”              United    States    v.

Moller-Butcher,        732 F.2d 189,       190   (1st        Cir.    1983);    see    also

United   States        v.    Lanham,        631 F.2d 356     (4th       Cir.      1980).

Accordingly,      we        dismiss        the       appeal.          Bush’s        motion    for

appointment     of     counsel        is    denied.            We    dispense        with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                      DISMISSED




                                                 2